MANSFIELD, Circuit Judge
(concurring) :
I concur, but on limited grounds.
The principal issue, as I view it, is not whether a promise was in fact made by Bendersky to Getch but whether the state, at or immediately prior to trial, knew that Bendersky might furnish evidence of such a promise and failed to disclose that fact to appellants. If so, the next question is whether the evidence was material.
On the first issue there is no showing that the state had any knowledge that Bendersky would testify to a promise. On the contrary, Assistant District Attorney Catterson (whose testimony was credited by the state coram nobis judge in findings that were properly accepted by Judge Mishler pursuant to 28 U.S.C. § 2254(d)) testified that shortly before trial Bendersky denied having made the alleged promise. Furthermore, since Bendersky was not employed by the state at. the time of trial, which is the crucial period for our purposes, his knowledge, unlike that of Assistant U.S. Attorney DiPaola in Giglio v. United States, 405 U.S. 150, 152 n. 1, 92 S.Ct. 763, 31 L.Ed.2d 104 (1971), cannot be attributed to the state as the basis for a claim of non-disclosure. Thus there was no concealment or negligent non-disclosure, which is essential to the grant of relief. See Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). For these reasons I see no need to decide whether appellants waived their present claim by failing to call Bendersky as a witness at the trial.
On the question of whether in any event the alleged promise was material, I agree that it was not, for the reasons stated by Judge Hays in his opinion.